DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on  12/08/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim is drawn to a "computer readable media". The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. See 351 00212, Feb 232010.


Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
   
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claims 1-5,8-12,15-18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang Ai (US 20190268461 A1, hereinafter Ai).

Regarding claim 1, Ai, in the embodiment of Figure 5 that includes Figures 1-2, teaches, 
A method comprising: 
receiving ([0059], received input data) moisture sensor data  from at least one moisture sensor located in a device ([0059] data collected from external moisture sensors 216 installed on the device, Figure 2) , 
the at least one moisture sensor configured to detect moisture on a surface of the device ([0055], [0059] Figure 2, external moisture sensor 216 installed on the device to detect moisture) ; 
determining a likelihood of the device slipping from a grip of a user based on the received moisture sensor data ([0047],[0059], Figure 2, A prediction of the likelihood that a slip/drop of device or potential drop event risk or level will occur based on a user's current behavior data collected from external sensors/ moisture sensor 216).; and 
altering ([0041], [0094]-[0095], Figure 5, update or modify behavior models. Every time data is stored in profile 502 there is an alteration of the profile 502) a surface profile ([0063] a user profile 502) of a surface panel ([0081], [0094] the display or screen of the device, mobile terminal 100, Figure 2 ), of the device ([0081], figure 2, the mobile terminal 100) based on the determined likelihood of the device slipping from the grip of the user ([0059], Figure 2, A prediction of the likelihood that a slip/drop of device or potential drop event risk or level will occur).

Regarding claim 2, Ai teaches the method of claim 1,
Ai further teaches that the method further comprising: 
receiving pressure sensor data ([0059],[0047] data collected from external pressure/Touch  sensors 216 installed on the device, Figure 2) from at least one pressure sensor ([0080], [0047] ,Figure 2, pressure/ touch sensors 216) located in the device ([0081],  Figure 1-2,The pressure/touch sensor disposed on at least one side of the mobile device/terminal 100) , the at least one pressure sensor ([0080], [0047] ,Figure 2, pressure/ touch sensors, 216) configured to detect a grip pattern of the user ([0080], [0059] grip pattern  data collected from the external sensors 216/ pressure sensor, The touch and pressure sensors may detect when contact is made on the mobile terminal 100 by a user holding or gripping the device,) ([0059], user's current grip pattern) ; and 
wherein determining the likelihood of the device slipping comprises determining the likelihood of the device slipping based on the received moisture sensor data and on the received pressure sensor data. ([0047], [0059], Figure 2, A prediction of the likelihood that a slip/drop of device or potential drop event risk or level will occur based on a user's current behavior data and grip pattern  data collected from external sensors/ moisture sensor /pressure sensors/ touch sensors 216).

Regarding claim 3, Ai teaches the method of claim 2, 
wherein determining the likelihood of the device slipping from the grip of the user ([0087], Figure 3, determine a potential drop event risk level of the mobile terminal 100 at 306) comprises comparing the received moisture sensor data and received pressure sensor data to historical data including past detected moisture and past detected grip patterns of the user.([0058],[0087], Figure 2-3 The collected data from the external moisture or pressure sensors 216 is then compared to a predefined drop model(s). The collected grip data may be compared to predefined grip patterns to determine the stability of the user grip on the mobile terminal 100).

Regarding claim 4, Ai teaches the method of claim 1,
Ai further teaches,
 wherein the surface panel ([0081], [0094] the display or screen of the device, mobile terminal 100, Figure 2 ),has two surface profile states ([0056] Figure 5, each of these activities generates distinct location, motion and temporal data that may be unique to the user, and therefore, be used to generate a user profile, [0063] a user profile 502) and 
wherein altering the surface profile based on the determined likelihood of the device slipping includes selecting one of the two surface profile states corresponding to the determined likelihood of the device slipping ([0041], [0094]-[0095], Figure 5, update or modify behavior models. Every time data is stored in profile 502 there is an alteration of the profile 502. ([0047], [0059], Figure 2, A prediction of the likelihood that a slip/drop of device or potential drop event risk or level will occur based on a user's current behavior data and grip pattern data collected from external sensors/ moisture sensor /pressure sensors/ touch sensors 216).


Regarding claim 5, Ai teaches the method of claim 1,
AI further teaches,
 wherein the surface panel ([0081], [0094] the display or screen of the device, mobile terminal 100, Figure 2) has more than two surface profile states ([0056] Figure 5, each of these activities generates distinct location, motion and temporal data that may be unique to the user, and therefore, be used to generate a user profile, [0063] a user profile 502), 
wherein altering the surface profile based on the determined likelihood of the device slipping includes selecting one of the more than two surface profile states corresponding to the determined likelihood of the device slipping.([0093], FIG. 5 illustrates an example of a user profile. Data collected form internal sensors 250 and/or external sensors 216 of the mobile terminal 100 as detailed  with reference to FIGS. 3 and 4 is used to generate a user profile 502. ([0047], [0059], Figure 2, A prediction of the likelihood that a slip/drop of device or potential drop event risk or level will occur based on a user's current behavior data and grip pattern  data collected from external sensors/ moisture sensor /pressure sensors 216).


Regarding claim 8, Ai in the embodiment of Figure 5 that includes Figures 1-2, teaches, 
A system comprising: 
at least one moisture sensor configured to detect presence of moisture on a surface of a device ([0055], [0059] Figure 2, external moisture sensor 216 installed on the device to detect moisture); 
a surface panel ([0081], [0094] the display or screen of the device, mobile terminal 100, Figure 2 ), embedded within a surface of the device ([0081], figure 2, the mobile terminal 100); and 
a controller (a controller / processor(s) 220), configured to determine a likelihood of the device slipping from a grip of a user based on moisture sensor data received from the at least one moisture sensor; and ([0032][0059],  the processor 220 identify a potential  slip/drop event based on the input data from external moisture sensor 216).
wherein the controller (([0048], The host processor(s) 212 and/or sensor processor
(s) 230 may be one or more microprocessors, central processing units (CPUs), microcontrollers or other processors, [0106], Figure 3,Figure 7  memory controller 770) is further configured to alter [0094]-[0095], Figure 5, update or modify behavior models. Every time data is stored in profile 502 there is an alteration of the profile 502) the surface profile ([0063] a user profile 502)  of the surface panel ([0081], [0094]  the display or screen of the device, mobile terminal 100, Figure 2), based on the determined likelihood of the device slipping from a grip of a ([0059], Figure 2, A prediction of the likelihood that a slip/drop of device or potential drop event risk or level will occur).


Regarding claim 9, Ai teaches the system of claim 8,
Ai further teaches that the method further comprising: 
 wherein the system further comprises at least one pressure sensor ([0080], [0047] ,Figure 2, pressure/ touch sensors, 216) located in the device([0081],  Figure 1-2,The pressure/touch sensor disposed on at least one side of the mobile device/terminal 100)  , the at least one pressure sensor configured to detect a grip pattern of the user ([0080], [0059] grip pattern  data collected from the external sensors 216/ pressure sensor, The touch and pressure sensors may detect when contact is made on the mobile terminal 100 by a user holding or gripping the device,) ([0059], user's current grip pattern); and 
wherein the controller ([0048], The host processor(s) 212 and/or sensor processor (s) 230 may be one or more microprocessors, central processing units (CPUs), microcontrollers or other processors, ([0106], Figure 3,Figure 7  memory controller 770) is configured to determine the likelihood of the device slipping based on the moisture sensor data and on the grip pattern of the user detected by the at least one pressure sensor ([0059], Figure 2, A prediction of the likelihood that a slip/drop of device or potential drop event risk or level will occur. [0013],Figure 7, A non-transitory computer-readable medium storing computer instructions for preventing a drop event for a mobile device, that when executed by one or more processors, cause the one or more processors to perform the steps of collecting sensor data from the mobile device using one or more sensors to determine at least one of a pattern and current behavior of a user; determining a potential drop event risk of the mobile device based on at least one of the pattern and the current behavior of the user; and sending a notification to the user of the mobile device indicating the potential drop risk when at least one of the pattern and the current behavior of the user is determined to satisfy a threshold risk level)


Regarding claim 10, Ai teaches the system of claim 9,
Ai further teaches,
wherein the controller (([0048], The host processor(s) 212 and/or sensor processor
(s) 230 may be one or more microprocessors, central processing units (CPUs), microcontrollers or other processors, [0106], Figure 3,Figure 7  memory controller 770) is configured to determine the likelihood of the device slipping from the grip of the user ([0087], Figure 3, determine a potential drop event risk level of the mobile terminal 100 at 306) by comparing the moisture sensor data and detected grip pattern of the user to historical data including past detected moisture and past detected grip patterns of the user .([0058],[0087], Figure 2-3 The collected data from the external moisture or pressure sensors 216 is then compared to a predefined drop model(s). The collected grip data may be compared to predefined grip patterns to determine the stability of the user grip on the mobile terminal 100).


Regarding claim 11, Ai teaches the  system of claim 8, 
Ai further teaches,
wherein the surface panel ([0081], [0094] the display or screen of the device, mobile terminal 100, Figure 2 ) has two surface profile states ([0056] Figure 5, each of these activities generates distinct location, motion and temporal data that may be unique to the user, and therefore, be used to generate a user profile, [0063] a user profile 502) and 
wherein the controller (([0048], The host processor(s) 212 and/or sensor processor
(s) 230 may be one or more microprocessors, central processing units (CPUs), microcontrollers or other processors, [0106], Figure 3,Figure 7  memory controller 770) is configured to select one of the two surface profile states based on the determined likelihood of the device slipping ([0041], [0094]-[0095], Figure 5, update or modify behavior models. Every time data is stored in profile 502 there is an alteration of the profile 502. ([0047], [0059], Figure 2, A prediction of the likelihood that a slip/drop of device or potential drop event risk or level will occur based on a user's current behavior data and grip pattern  data collected from external sensors/ moisture sensor /pressure sensors 216).

Regarding claim 12, Ai teaches the system of claim 8, 
Ai further teaches,
wherein the surface panel ([0081], [0094] the display or screen of the device, mobile terminal 100, Figure 2 has more than two surface profile states ([0056] Figure 5, each of these activities generates distinct location, motion and temporal data that may be unique to the user, and therefore, be used to generate a user profile, [0063] a user profile 502),
 	wherein the controller ([0048], The host processor(s) 212 and/or sensor processor(s) 230 may be one or more microprocessors, central processing units (CPUs), microcontrollers or other processors, [0106], Figure 3,Figure 7  memory controller 770) is configured to select one of the more than two surface profile states corresponding to the determined likelihood of the device slipping .([0093], Figure 5, Figure 7 illustrates an example of a user profile. Data collected form internal sensors 250 and/or external sensors 216 of the mobile terminal 100 as detailed  with reference to FIGS. 3 and 4 is used to generate a user profile 502. ([0047], [0059][0086], Figure 2, Figure 7,Processor 230 receives data and predict the likelihood that a slip/drop of device or potential drop event risk or level will occur based on a user's current behavior data and grip pattern  data collected from external sensors/ moisture sensor /pressure sensors 216).

Regarding claim 15, Ai in the embodiment of Figure 5 that includes Figures 1-2, teaches, 
A computer program product ([0048], software programs) comprising:
 	a computer readable storage medium having a computer readable program stored therein ([0013], A non-transitory computer-readable storing medium), 
wherein the computer readable program, when executed by a processor, causes the processor ([0013], readable medium storing computer instructions and executed by one or more processors) : 
receive moisture sensor data ([0059], received input data) from at least one moisture sensor located in a device ([0059] data collected from external moisture sensors 216 installed on the device, mobile terminal 100, Figure 2) , 
the at least one moisture sensor configured to detect moisture on a surface of the device([0055], [0059] Figure 2, external moisture sensor 216 installed on the device mobile terminal 100, to detect moisture)  ; 
determine a likelihood of the device slipping from a grip of a user based on the received moisture sensor data([0059], Figure 2, A prediction of the likelihood that a slip/drop of device or potential drop event risk or level will occur based on a user's current behavior data collected from external sensors/ moisture sensor 216) ; and 
output signals ([0055]the mobile terminal 100 may output signals) to alter ([0094]-[0095], Figure 5, update or modify behavior models. Every time data is stored in profile 502 there is an alteration of the profile 502) a surface profile ([0063] a user profile 502)  of a surface panel (([0081], [0094]  the display or screen of the device, mobile terminal 100, Figure 2),  of the device based on the determined likelihood of the device slipping from the grip of the user([0059], Figure 2, A prediction of the likelihood that a slip/drop of device or potential drop event risk or level will occur based on a user's current behavior data collected from external sensors/ moisture sensor 216).

Regarding claim 16, Ai teaches the computer program product of claim 15,
Ai further teaches, 
wherein the computer readable program ([0013], A non-transitory computer-readable storing medium), further causes the processor ([0013], readable medium storing computer instructions and executed by one or more processors to: 
receive pressure sensor data ([0059] data collected from external pressure/  sensors 216 installed on the device, Figure 2) from at least one pressure sensor ([0080], [0047] ,Figure 2, pressure/ touch sensors, 216)  located in the device([0081],  Figure 1-2,The pressure/touch sensor disposed on at least one side of the mobile device/terminal 100) , the at least one pressure sensor configured to detect a grip pattern of the user([0080], [0059] grip pattern  data collected from the external sensors 216/ pressure sensor, The touch and pressure sensors may detect when contact is made on the mobile terminal 100 by a user holding or gripping the device,) ([0059], user's current grip pattern)  ; and 
determine the likelihood of the device slipping based on the received moisture sensor data and on the received pressure sensor data([0047], [0059], Figure 2, A prediction of the likelihood that a slip/drop of device or potential drop event risk or level will occur based on a user's current behavior data and grip pattern  data collected from external sensors/ moisture sensor /pressure sensors 216).


Regarding claim 17, Ai teaches the computer program product of claim 16,
Ai further teaches, 
 	wherein the computer readable program ([0013], A non-transitory computer-readable storing medium) is further configured to cause the processor ([0013], readable medium storing computer instructions and executed by one or more processors) to 
determine the likelihood of the device slipping from the grip of the user comprises by comparing the received moisture sensor data and received pressure sensor data to historical data including past detected moisture and past detected grip patterns of the user .([0058],[0087], Figure 2-3 The collected data from the external moisture or pressure sensors 216 is then compared to a predefined drop model(s). The collected grip data may be compared to predefined grip patterns to determine the stability of the user grip on the mobile terminal 100).


Regarding claim 18, Ai teaches the computer program product of claim 15, 
Ai further teaches, 
wherein the surface panel ([0081], [0094] the display or screen of the device, mobile terminal 100, Figure 2) has two or more surface profile states ([0056] Figure 5, each of these activities generates distinct location, motion and temporal data that may be unique to the user, and therefore, be used to generate a user profile, [0063] a user profile 502), 
wherein the computer readable program ([0013], A non-transitory computer-readable storing medium) is further configured to cause the processor ([0013], readable medium storing computer instructions and executed by one or more processors) to select one of the two or more surface profile states corresponding to the determined likelihood of the device slipping ([0059], Figure 2, A prediction of the likelihood that a slip/drop of device or potential drop event risk or level will occur based on a user's current behavior data collected from external sensors/ moisture sensor 216).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

    A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7,14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ai. and in view of Guttag et al., “Locally and Dynamically Controllable Surface Topography Through the Use of Particle-Enhanced Soft Composites”, Advanced Functional Materials Journal,. 2015, 25, 3641–3647.(Hereinafter, Guttag) .


Regarding claim 7, Ai teaches the method of claim 1,
Ai does not teach, 
wherein the surface panel includes a polymer material comprising a first polymer having a first stiffness and a second polymer embedded within the first polymer in a pre-determined pattern, the second polymer having a second stiffness which is relatively stiffer than the first stiffness; and 
wherein altering the surface profile of the surface panel comprises sending a signal to a pressure creation module to apply pressure to the polymer material such that the surface profile of the polymer material changes according to the pre-determined pattern of the second polymer embedded within the first polymer.

However, Guttag teaches,
wherein the surface panel includes a polymer material (Page 3641, right column, the particle-enhanced soft composites are comprised of a soft elastomeric matrix, An elastomer is a polymer) comprising a first polymer having a first stiffness and a second polymer embedded within the first polymer in a pre-determined pattern, the second polymer having a second stiffness which is relatively stiffer than the first stiffness (Page 3641, right column, Figure 1,  The particle-enhanced soft composites are comprised of a soft elastomeric matrix with relatively stiff particles embedded below the surface of the matrix in ordered arrays or in random distributions, but near, the surface inside a soft substrate to specifically control surface topology); and 
wherein altering the surface profile of the surface panel comprises sending a signal to a pressure creation module to apply pressure to the polymer material such that the surface profile of the polymer material changes according to the pre-determined pattern of the second polymer embedded within the first polymer (Page 3641,Left Column, Figure 2, upon application of external stimuli, a surface that is originally smooth and flat or of other initial surface profile/topology changes/transforms to pre-determined  /engineered surface topographies/ patterns).
	Therefore, combination of Ai and Guttag teaches the method of claim 1(Ai, in the embodiment of Figure 5 that includes Figures 1-2), wherein the surface panel includes a polymer material (Guttag, Page 3641, right column) ,comprising a first polymer having a first stiffness and a second polymer embedded within the first polymer in a pre-determined pattern, the second polymer having a second stiffness which is relatively stiffer than the first stiffness (Guttag, Page 3641, right column, Figure 1 ) ; and wherein altering the surface profile of the surface panel comprises sending a signal to a pressure creation module to apply pressure to the polymer material such that the surface profile of the polymer material changes according to the pre-determined pattern of the second polymer embedded within the first polymer (Guttag, Page 3641,Left Column, Figure 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ai’ s  surface panel  to incorporate Guttag’s the particle-enhanced soft composites elastomeric matrix with relatively stiff particles embedded below surface, with a rich variety of surface features that can be attained by changing the geometry of the particles and the arrays, the benefits of a new and novel material design for tunable surface topographies that apply to applications across a wide range of length scales (Guttag, Page 3641,Left column,3647 Right Column, Figure 1-4).

Regarding claim 14, Ai teaches the system of claim 8,
Ai does not teach, 
wherein the surface panel includes a pressure creation module and a polymer material comprising a first polymer having a first stiffness and a second polymer embedded within the first polymer in a pre-determined pattern, the second polymer having a second stiffness which is relatively stiffer than the first stiffness; and 
wherein the controller is configured to alter the surface profile of the surface panel by sending a signal to a pressure creation module to apply pressure to the polymer material such that the surface profile of the polymer material changes according to the pre-determined pattern of the second polymer embedded within the first polymer.

However, Guttag teaches,

 wherein the surface panel includes a pressure creation module and a polymer material comprising a first polymer having a first stiffness and a second polymer embedded within the first polymer in a pre-determined pattern, the second polymer having a second stiffness which is relatively stiffer than the first stiffness (Page 3641, right column, Figure 1,  The particle-enhanced soft composites are comprised of a soft elastomeric matrix with relatively stiff particles embedded below the surface of the matrix in ordered arrays or in random distributions, but near, the surface inside a soft substrate to specifically control surface topology); and 
wherein the controller is configured to alter the surface profile of the surface panel by sending a signal to a pressure creation module to apply pressure to the polymer material such that the surface profile of the polymer material changes according to the pre-determined pattern of the second polymer embedded within the first polymer(Page 3641,Left Column, Figure 2, upon application of external stimuli, a surface that is originally smooth and flat or of other initial topology transforms to engineered/ pre-determined  surface topographies/ patterns).

Therefore, combination of Ai and Guttag teaches the method of claim 1(Ai, in the embodiment of Figure 5 that includes Figures 1-2), wherein the surface panel includes a polymer material (Guttag, Page 3641, right column) ,comprising a first polymer having a first stiffness and a second polymer embedded within the first polymer in a pre-determined pattern, the second polymer having a second stiffness which is relatively stiffer than the first stiffness (Guttag, Page 3641, right column, Figure 1 ) ; and wherein altering the surface profile of the surface panel comprises sending a signal to a pressure creation module to apply pressure to the polymer material such that the surface profile of the polymer material changes according to the pre-determined pattern of the second polymer embedded within the first polymer (Guttag, Page 3641,Left Column, Figure 2.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ai’ s  surface panel  to incorporate Guttag’s the particle-enhanced soft composites elastomeric matrix with relatively stiff particles embedded below surface, with a rich variety of surface features that can be attained by changing the geometry of the particles and the arrays, the benefits of a new and novel material design for tunable surface topographies that apply to applications across a wide range of length scales (Guttag, Page 3641,Left column,3647 Right Column, Figure 1-4).


Regarding claim 20, Ai teaches The computer program product of claim 15,
Ai does not teach, 
wherein the surface panel includes a polymer material comprising a first polymer having a first stiffness and a second polymer embedded within the first polymer in a pre-determined pattern, the second polymer having a second stiffness which is relatively stiffer than the first stiffness; and 
wherein the computer program product is configured to cause the processor to output signals to alter the surface profile of the surface panel by outputting a signal to a pressure creation module to apply pressure to the polymer material such that the surface profile of the polymer material changes according to the pre-determined pattern of the second polymer embedded within the first polymer.

However, Guttag teaches,
 wherein the surface panel includes a pressure creation module and a polymer material comprising a first polymer having a first stiffness and a second polymer embedded within the first polymer in a pre-determined pattern, the second polymer having a second stiffness which is relatively stiffer than the first stiffness (Page 3641, right column, Figure 1,  The particle-enhanced soft composites are comprised of a soft elastomeric matrix with relatively stiff particles embedded below the surface of the matrix in ordered arrays or in random distributions, but near, the surface inside a soft substrate to specifically control surface topology); and 
wherein the controller is configured to alter the surface profile of the surface panel by sending a signal to a pressure creation module to apply pressure to the polymer material such that the surface profile of the polymer material changes according to the pre-determined pattern of the second polymer embedded within the first polymer(Page 3641,Left Column, Figure 2, upon application of external stimuli, a surface that is originally smooth and flat or of other initial topology transforms to engineered/ pre-determined  surface topographies/ patterns).

Therefore, combination of Ai and Guttag teaches the method of claim 1(Ai, in the embodiment of Figure 5 that includes Figures 1-2), wherein the surface panel includes a polymer material (Guttag, Page 3641, right column) ,comprising a first polymer having a first stiffness and a second polymer embedded within the first polymer in a pre-determined pattern, the second polymer having a second stiffness which is relatively stiffer than the first stiffness (Guttag, Page 3641, right column, Figure 1 ) ; and wherein altering the surface profile of the surface panel comprises sending a signal to a pressure creation module to apply pressure to the polymer material such that the surface profile of the polymer material changes according to the pre-determined pattern of the second polymer embedded within the first polymer (Guttag, Page 3641,Left Column, Figure 2.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ai’ s  surface panel  to incorporate Guttag’s the particle-enhanced soft composites elastomeric matrix with relatively stiff particles embedded below surface, with a rich variety of surface features that can be attained by changing the geometry of the particles and the arrays, the benefits of a new and novel material design for tunable surface topographies that apply to applications across a wide range of length scales (Guttag, Page 3641,Left column,3647 Right Column, Figure 1-4).

Allowable Subject Matter
    Claim(s) 6, 13, and 19  are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

     The following is an examiner's statement of reasons for the objection: 

      Regarding claim 6, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the surface panel is a microfluidic panel; and 
wherein altering the surface profile of the surface panel comprises controlling release of a fluid stored in one or more reservoirs of the microfluidic panel into a plurality of pipes of the microfluidic panel to cause one or more bumps to form in a flexible surface material of the microfluidic panel.

Claim 6 depends on claim 1.

  Regarding claim 13, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the surface panel is a microfluidic panel; and wherein the controller is configured to alter the surface profile of the surface panel by controlling release of a fluid stored in one or more reservoirs of the microfluidic panel into a plurality of pipes of the microfluidic panel to cause one or more bumps to form in a flexible surface material of the microfluidic panel.

Claim 13 depends on claim 8.



 Regarding claim 19, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the surface panel is a microfluidic panel; and wherein the computer program product is configured to cause the processor to output signals to alter the surface profile of the surface panel by outputting signals to control release of a fluid stored in one or more reservoirs of the microfluidic panel into a plurality of pipes of the microfluidic panel which causes one or more bumps to form in a flexible surface material of the microfluidic panel.

Claim 19 depends on claim 15.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Geng et al. (WO2019041955A1 )
“A microfluidic chip and controlling method are provided. The microfluidic chip includes a microfluidic substrate, comprising a first substrate, a droplet driving assembly over the first substrate, and a temperature detection assembly. The droplet driving assembly includes a first electrode layer having a plurality of control electrodes, and each of the plurality of control electrodes is configured as part of a driving unit to drive a droplet to move along a predetermined path over the microfluidic substrate. The temperature detection assembly comprises at least one temperature sensor. The at least one temperature sensor positionally corresponds to the plurality of control electrodes such that each of the at least one temperature sensor detects a temperature at a position”.

Gdala et al. (US 10777729B2) An electronic device and control method thereof are provided. The electronic device includes a first layer disposed
on a surface of the electronic device and configured to be touched or gripped by a user and to generate a signal corresponding to a touch or grip area of the user, a second layer disposed on the first layer and configured to have a
surface of the second layer deformed, and a processor configured to detect a user's touch or grip based on the generated signal, and control the second layer to deform a surface of the second layer to have a protrusion pattern on
the touch or grip area of the second layer based on the generated signal.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DILARA SULTANA/Examiner, Art Unit 2858                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2858